

Exhibit 10.1
 
CHINA ARCHITECTURAL ENGINEERING, INC.

 
2007 EQUITY INCENTIVE PLAN

 
ARTICLE ONE

 
GENERAL PROVISIONS
 

 
I.
PURPOSE OF THE PLAN

 
This 2007 Equity Incentive Plan is intended to promote the interests of China
Architectural Engineering, Inc., a Delaware corporation, by providing eligible
persons in the Corporation’s employ or service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to continue in such employ or service.
 
Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.
 

 
II.
STRUCTURE OF THE PLAN

 
A. The Plan shall be divided into two (2) separate equity programs:
 
(i) the Option Grant Program under which eligible persons may, at the discretion
of the Plan Administrator, be granted options to purchase shares of Common
Stock, and
 
(ii) the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary).
 
B. The provisions of Articles One and Four shall apply to both equity programs
under the Plan and shall accordingly govern the interests of all persons under
the Plan.
 

 
III.
ADMINISTRATION OF THE PLAN

 
A. The Plan shall be administered by the Board. However, any or all
administrative functions otherwise exercisable by the Board may be delegated to
the Committee. Members of the Committee shall serve for such period of time as
the Board may determine and shall be subject to removal by the Board at any
time. The Board may also at any time terminate the functions of the Committee
and reassume all powers and authority previously delegated to the Committee.
 
1

--------------------------------------------------------------------------------


 
B. The Plan Administrator shall have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the Plan and any
outstanding options or stock issuances thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator shall be final and binding on all
parties who have an interest in the Plan or any option grant or stock issuance
thereunder.
 

 
IV.
ELIGIBILITY

 
A. The persons eligible to participate in the Plan are as follows:
 
(i) Employees,
 
(ii) non-employee members of the Board or the non-employee members of the board
of directors of any Parent or Subsidiary, and
 
(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).
 
B. The Plan Administrator shall have full authority to determine, (i) with
respect to the grants made under the Option Grant Program, which eligible
persons are to receive such grants, the time or times when those grants are to
be made, the number of shares to be covered by each such grant, the status of
the granted option as either an Incentive Option or a Non-Statutory Option, the
time or times when each option is to become exercisable, the vesting schedule
(if any) applicable to the option shares and the maximum term for which the
option is to remain outstanding, and (ii) with respect to stock issuances made
under the Stock Issuance Program, which eligible persons are to receive such
issuances, the time or times when those issuances are to be made, the number of
shares to be issued to each Participant, the vesting schedule (if any)
applicable to the issued shares and the consideration to be paid by the
Participant for such shares.
 
C. The Plan Administrator shall have the absolute discretion either to grant
options in accordance with the Option Grant Program or to effect stock issuances
in accordance with the Stock Issuance Program.
 

 
V.
STOCK SUBJECT TO THE PLAN

 
A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock. The maximum number of shares of Common Stock which
may be issued over the term of the Plan shall not exceed Five Million
(5,000,000) shares.
 
2

--------------------------------------------------------------------------------


 
B. Shares of Common Stock subject to outstanding options shall be available for
subsequent issuance under the Plan to the extent (i) the options expire or
terminate for any reason prior to exercise in full or (ii) the options are
cancelled in accordance with the cancellation-regrant provisions of Article Two.
Unvested shares issued under the Plan and subsequently repurchased by the
Corporation, at a price per share not greater than the option exercise or direct
issue price paid per share, pursuant to the Corporation’s repurchase rights
under the Plan shall be added back to the number of shares of Common Stock
reserved for issuance under the Plan and shall accordingly be available for
reissuance through one or more subsequent option grants or direct stock
issuances under the Plan.
 
C. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, proportionate adjustments shall be made
to (i) the maximum number and/or class of securities issuable under the Plan,
including the number of shares by which the maximum number of shares may be
increased annually, and the per individual limitations on the number of shares
of Common Stock that may be issued and (ii) the number and/or class of
securities and the exercise price per share in effect under each outstanding
option in order to prevent the dilution or enlargement of benefits thereunder.
The adjustments determined by the Plan Administrator shall be final, binding and
conclusive. In no event shall any such adjustments be made in connection with
the conversion of one or more outstanding shares of the Corporation’s preferred
stock into shares of Common Stock.
 
ARTICLE TWO
 
OPTION GRANT PROGRAM
 

 
I.
OPTION TERMS

 
Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.
 
A. Exercise Price.
 
1. The exercise price per share shall be fixed by the Plan Administrator in
accordance with the following provisions:
 
(i) The exercise price per share shall not be less than one hundred percent
(100%) of the Fair Market Value per share of Common Stock on the option grant
date.
 
3

--------------------------------------------------------------------------------


 
(ii) Until such time as the Corporation becomes subject to the reporting
requirements of Section 13 or 15(d) of the 1934 Act, if the person to whom the
option is granted is a 10% Stockholder, then the exercise price per share shall
not be less than one hundred ten percent (110%) of the Fair Market Value per
share of Common Stock on the option grant date.
 
2. The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the Common Stock be registered under Section 12 of the 1934
Act at the time the option is exercised, then the exercise price may also be
paid as follows:
 
(i) in shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or
 
(ii) to the extent the option is exercised for vested Option Shares and unless
prohibited by Section 402 of the Sarbanes Oxley Act of 2002, through payment in
accordance with a brokerage transaction as permitted under the provisions of
Regulation T applicable to cashless exercises promulgated by the Federal Reserve
Board out of the sale proceeds available on the settlement date of sufficient
funds to cover the aggregate exercise price payable for the purchased shares
plus all applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and the Optionee shall concurrently
provide irrevocable instructions to the Corporation to deliver the certificates
for the purchased shares directly to a brokerage firm in order to complete the
sale.
 
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
B. Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option grant. However, no option shall have a term in excess of ten (10)
years measured from the option grant date.
 
C. Effect of Termination of Service.
 
1. The following provisions shall govern the exercise of any options held by the
Optionee at the time of cessation of Service or death:
 
(i) Should the Optionee cease to remain in Service for any reason other than
death, Disability or Misconduct, then the Optionee shall have a period of thirty
(30) days following the date of such cessation of Service during which to
exercise each outstanding option held by such Optionee.
 
4

--------------------------------------------------------------------------------


 
(ii) Should Optionee’s Service terminate by reason of Disability, then the
Optionee shall have a period of six (6) months following the date of such
cessation of Service during which to exercise each outstanding option held by
such Optionee.
 
(iii) If the Optionee dies while holding an outstanding option, then the
personal representative of his or her estate or the person or persons to whom
the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or the Optionee’s designated beneficiary or beneficiaries of that
option shall have a six (6)-month period following the date of the Optionee’s
death to exercise such option.
 
(iv) Under no circumstances, however, shall any such option be exercisable after
the specified expiration of the option term.
 
(v) During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding with respect to any and all option shares
for which the option is not otherwise at the time exercisable or in which the
Optionee is not otherwise at that time vested.
 
(vi) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in Misconduct while holding one or more outstanding options
under the Plan, then all those options shall terminate immediately and cease to
remain outstanding.
 
2. The Plan Administrator shall have the discretion, exercisable either at the
time an option is granted or at any time while the option remains outstanding,
to:
 
(i) extend the period of time for which the option is to remain exercisable
following Optionee’s cessation of Service or death from the limited period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or
 
(ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.
 
5

--------------------------------------------------------------------------------


 
D. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become the recordholder of the
purchased shares.
 
E. Exercisability and Unvested Shares. Options shall be exercisable at such time
or times and subject to such waiting periods, exercise dates, restrictions on
exercise and other terms and conditions as shall be determined by the Plan
Administrator at or after the time of grant. The Plan Administrator shall have
the discretion to grant options which are exercisable for unvested shares of
Common Stock. A Participant shall vest separately in each Option granted
hereunder in accordance with a schedule determined by the Plan Administrator, in
its sole discretion. The Plan Administrator may provide, in its discretion, that
any option shall be exercisable only in installments, and the Plan Administrator
may waive such installment exercise provisions at any time in whole or in part
based on such factors as the Plan Administrator may determine in its sole
discretion. Should the Optionee cease Service while holding such unvested
shares, the Corporation shall have the right to repurchase any or all of those
unvested shares at a price per share equal to the lower of (i) the exercise
price paid per share or (ii) the Fair Market Value per share of Common Stock at
the time of Optionee’s cessation of Service. The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Plan Administrator and set forth in the document evidencing
such repurchase right. Until such time as the Corporation becomes subject to the
reporting requirements of Section 13 or 15(d) of the 1934 Act, the Plan
Administrator may not impose a vesting schedule upon any option grant or the
shares of Common Stock subject to the right of repurchase which is more
restrictive than twenty percent (20%) per year vesting, with the initial vesting
to occur not later than one (1) year after the option grant date. However, such
limitation shall not be applicable to any option grants made to individuals who
are officers of the Corporation, non-employee Board members or independent
consultants.
 
F. Individual Limit. In any calendar year, no Participant may receive options
that relate to more than Two Million (2,000,000) shares. The foregoing
limitation will be adjusted proportionately in connection with any change in the
Corporation’s capitalization as described in Section V.C. of Article I. If an
option is cancelled in the same calendar year in which it was granted (other
than in connection with a Change of Control) the cancelled option will be
counted against the limit set forth in this subsection F. For this purpose, if
the exercise price of an option is reduced, the transaction will be treated as a
cancellation of the option and the grant of a new option. This subsection F
applies only with respect to option grants that are made at the end of the
transition period prescribed by the regulations under Code Section 162(m).
 
G. Limited Transferability of Options. An Incentive Stock Option shall be
exercisable only by the Optionee during his or her lifetime and shall not be
assignable or transferable other than by will or by the laws of inheritance
following the Optionee’s death. If permitted by applicable law and if the
Agreement so provides, a Non-Statutory Option may be transferred by an Optionee
to the Optionee’s family members as a gift, whether directly or indirectly, or
by means of a trust or partnership or otherwise, or pursuant to a qualified
domestic relations order as defined in the Code or Title 1 of the Employee
Retirement Income Security Act of 1974, as amended, provided, that, if the
Corporation is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, then as otherwise permitted pursuant to General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, or any
successor thereto. For purposes of this Plan, unless otherwise determined by the
Plan Administrator, "family member" shall have the meaning given to such term in
Rule 701 promulgated under the Securities Act, provided, that, if the
Corporation is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, then it shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
or any successor thereto.  The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the Non-Statutory Option
pursuant to the assignment. The terms applicable to the assigned portion shall
be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate. Notwithstanding the foregoing, the
Optionee may also designate one or more persons as the beneficiary or
beneficiaries of his or her outstanding options under the Plan, and those
options shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
those options. Such beneficiary or beneficiaries shall take the transferred
options subject to all the terms and conditions of the applicable agreement
evidencing each such transferred option, including (without limitation) the
limited time period during which the option may be exercised following the
Optionee’s death.
 
6

--------------------------------------------------------------------------------


 

 
II.
INCENTIVE OPTIONS

 
The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Four shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options shall not be subject to the
terms of this Section II.
 
A. Eligibility. Incentive Options may only be granted to Employees.
 
B. Exercise Price. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date; provided, however, that if the person to whom the option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the Fair Market Value per share of
Common Stock on the option grant date.
 
C. Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one (1) calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.
 
7

--------------------------------------------------------------------------------


 
D. 10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the option term shall not exceed five (5) years measured
from the option grant date.
 

 
III.
CHANGE IN CONTROL

 
A. In the event of a pending or threatened Change of Control, the Plan
Administrator may, in its sole and absolute discretion, and to the extent the
acceleration of options is not subject to other limitations imposed by the Plan
Administrator at the time of the option grant or otherwise in accordance with
the terms of the Plan, take any one or more of the following actions:
 
(i) provide that some or all of the options outstanding under the Plan at the
time of a Change in Control shall automatically vest in full so that each such
option shall, immediately prior to the effective date of the Change in Control,
become exercisable for all of the shares of Common Stock at the time subject to
that option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock; or
 
(ii) provide that some or all of the outstanding options previously granted
under the Plan, whether or not then exercisable, shall terminate as of a date
before or at the time of the Change of Control without any payment to the holder
of the option, provided the Plan Administrator gives prior written notice to the
Participants of such termination and gives such Participants the right to
exercise their outstanding options before such date to the extent then
exercisable; or
 
(iii) provide that some or all of the options will be assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction in effect; or
 
(iv) provide that at or immediately following the consummation of the Change in
Control, some or all outstanding options shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof) or otherwise continued in effect pursuant to the terms of the
Change in Control transaction; or
 
8

--------------------------------------------------------------------------------


 
(v) provide that some or all outstanding options are to be replaced with a cash
incentive program of the Corporation or any successor corporation which
preserves the spread existing on the unvested option shares at the time of the
Change in Control and provides for subsequent payout of that spread in
accordance with the same vesting schedule applicable to those unvested option
shares; or
 
(vi) provide that before or at the time of the Change of Control some or all
outstanding options previously granted under the Plan shall terminate, whether
or not then exercisable, in consideration of payment to the holder of the
option, with respect to each share of Common Stock for which the option is then
exercisable, of the excess, if any, of the Fair Market Value on such date of the
Common Stock subject to the exercisable portion of the option over the exercise
price of such option; or
 
(vii) provide that upon the occurrence of a Change in Control, some or all
outstanding options previously granted under the Plan shall be subject to the
terms of any applicable agreement of merger or reorganization relating to such
Change in Control.
 
B. In the event of a pending or threatened Change of Control, the Plan
Administrator may, in its sole and absolute discretion, and to the extent the
treatment of outstanding repurchase rights are not subject to other limitations
imposed by the Plan Administrator at the time the repurchase right is issued or
otherwise in accordance with the terms of the Plan, take any one or more of the
following actions:
 
(i) provide that some or all outstanding repurchase rights shall terminate
automatically, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full, in the event of any Change in Control; or
 
(ii) provide that some or all of the shares of Common Stock subject to
outstanding repurchase rights shall be exchanged or otherwise converted into the
right to receive cash or other adequate consideration (including, without
limitation, such consideration as received by other stockholders of the Company
in connection with the Change in Control); or
 
(iii) provide that some or all repurchase rights are assigned to the successor
corporation (or parent thereof) or otherwise continue in full force and effect
pursuant to the terms of the Change in Control transaction; or
 
(iv) provide that some or all unvested shares will be repurchased before or on
the Control Change Date pursuant to the Corporation’s right of repurchase; or
 
9

--------------------------------------------------------------------------------


 
(v) provide that upon the occurrence of a Change in Control, some or all of the
shares of Common Stock subject to outstanding repurchase rights shall be subject
to the terms of any applicable agreement of merger or reorganization relating to
such Change in Control.
 
C. If applicable, each option which is assumed in connection with a Change in
Control or otherwise continued in effect shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to the Optionee in consummation of
such Change in Control, had the option been exercised immediately prior to such
Change in Control. Appropriate adjustments shall also be made to (i) the number
and class of securities available for issuance under the Plan following the
consummation of such Change in Control and (ii) the exercise price payable per
share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same. To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption of the outstanding options
under this Plan, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per share of Common
Stock in such Change in Control.
 
D. The Plan Administrator shall have the discretion, exercisable either at the
time the option is granted or at any time while the option remains outstanding,
to structure one or more options so that those options shall automatically
accelerate and vest in full (and any repurchase rights of the Corporation with
respect to the unvested shares subject to those options shall immediately
terminate) upon the occurrence of a Change in Control, whether or not those
options are to be assumed in the Change in Control or otherwise continued in
effect.
 
E. The Plan Administrator shall also have full power and authority, exercisable
either at the time the option is granted or at any time while the option remains
outstanding, to structure such option so that the shares subject to that option
will automatically vest on an accelerated basis should the Optionee’s Service
terminate by reason of an Involuntary Termination within a designated period
(not to exceed eighteen (18) months) following the effective date of any Change
in Control in which the option is assumed or otherwise continued in effect and
the repurchase rights applicable to those shares do not otherwise terminate. Any
option so accelerated shall remain exercisable for the fully-vested option
shares until the expiration or sooner termination of the option term. In
addition, the Plan Administrator may provide that one or more of the
Corporation’s outstanding repurchase rights with respect to shares held by the
Optionee at the time of such Involuntary Termination shall immediately terminate
on an accelerated basis, and the shares subject to those terminated rights shall
accordingly vest at that time.
 
F. The portion of any Incentive Option accelerated in connection with a Change
in Control shall remain exercisable as an Incentive Option only to the extent
the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.
 
10

--------------------------------------------------------------------------------


 
G. The grant of options under the Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 

 
IV.
CANCELLATION AND REGRANT OF OPTIONS

 
The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefor new options covering the same or different number of shares of Common
Stock but with an exercise price per share based on the Fair Market Value per
share of Common Stock on the new option grant date.
 
ARTICLE THREE

 
STOCK ISSUANCE PROGRAM
 

 
I.
STOCK ISSUANCE TERMS

 
Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.
 
A. Purchase Price.
 
1. The purchase price per share shall be fixed by the Plan Administrator but
shall not be less than eighty-five percent (85%) of the Fair Market Value per
share of Common Stock on the issue date. However, the purchase price per share
of Common Stock issued to a 10% Stockholder shall not be less than one hundred
percent (100%) of such Fair Market Value.
 
2. Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:
 
(i) cash or check made payable to the Corporation, or
 
(ii) past services rendered to the Corporation (or any Parent or Subsidiary).
 
B. Vesting Provisions.
 
11

--------------------------------------------------------------------------------


 
1. Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon attainment of specified performance objectives. Until such
time as the Corporation becomes subject to the reporting requirements of Section
13 or 15(d) of the 1934 Act, the Plan Administrator may not impose a vesting
schedule upon any stock issuance effected under the Stock Issuance Program which
is more restrictive than twenty percent (20%) per year vesting, with initial
vesting to occur not later than one (1) year after the issuance date. Such
limitation shall not apply to any Common Stock issuances made to the officers of
the Corporation, non-employee Board members or independent consultants.
 
2. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.
 
3. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to the Participant under the Stock Issuance Program,
whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.
 
4. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Corporation shall repay to the Participant the lower of (i)
the cash consideration paid for the surrendered shares or (ii) the Fair Market
Value of the shares at the time of Participant’s cessation of service and shall
cancel the unpaid principal balance of any outstanding purchase-money note of
the Participant attributable to such surrendered shares by the applicable clause
(i) or (ii) amount.
 
5. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the non-completion of the
vesting schedule applicable to those shares. Such waiver shall result in the
immediate vesting of the Participant’s interest in the shares of Common Stock as
to which the waiver applies. Such waiver may be effected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives.
 
12

--------------------------------------------------------------------------------


 

 
II.
CHANGE IN CONTROL

 
A. In the event of a pending or threatened Change of Control, the Plan
Administrator may, in its sole and absolute discretion, and to the extent the
treatment of repurchase rights is not subject to other limitations imposed by
the Plan Administrator at the time of issuance of the repurchase right or
otherwise in accordance with the terms of the Plan, take any one or more of the
following actions:
 
(i) provide that upon the occurrence of a Change in Control, some or all
outstanding repurchase rights under the Stock Issuance Program shall terminate
automatically, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full; or
 
(ii) provide that upon the occurrence of a Change in Control, some or all of the
shares of Common Stock subject to outstanding repurchase rights under the Stock
Issuance Program shall be exchanged or otherwise converted into the right to
receive cash or other adequate consideration (including, without limitation,
such consideration as received by other stockholders of the Company in
connection with the Change in Control; or
 
(iii) provide that those repurchase rights are assigned to the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction; or
 
(iv) provide that some or all shares subject to the Corporation’s right of
repurchase will be repurchased before or at the time of the Change of Control;
or
 
(v) provide that upon the occurrence of a Change in Control, some or all of the
shares of Common Stock subject to outstanding repurchase rights under the Stock
Issuance Program shall be subject to the terms of any applicable agreement of
merger or reorganization relating to such Change in Control.
 
B. The Plan Administrator shall have the discretionary authority, exercisable
either at the time the unvested shares are issued or any time while the
Corporation’s repurchase rights with respect to those shares remain outstanding,
to provide that those rights shall automatically terminate on an accelerated
basis, and the shares of Common Stock subject to those terminated rights shall
immediately vest, in the event the Participant’s Service should subsequently
terminate by reason of an Involuntary Termination within a designated period
(not to exceed eighteen (18) months) following the effective date of any Change
in Control in which those repurchase rights are assigned to the successor
corporation (or parent thereof) or otherwise continued in full force and effect.
 
13

--------------------------------------------------------------------------------


 

 
III.
SHARE ESCROW/LEGENDS

 
Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
 
ARTICLE FOUR

 
MISCELLANEOUS
 

 
I.
FINANCING

 
To the extent permitted by applicable law, the Plan Administrator may permit any
Optionee or Participant to pay the option exercise price under the Option Grant
Program or the purchase price for shares issued under the Stock Issuance Program
by delivering a full-recourse promissory note payable in one or more
installments which bears interest at a market rate and is secured by the
purchased shares. However, any promissory note delivered by a consultant must be
secured by collateral in addition to the purchased shares of Common Stock. In no
event may the maximum credit available to the Optionee or Participant exceed the
sum of (i) the aggregate option exercise price or purchase price payable for the
purchased shares plus (ii) any applicable income and employment tax liability
incurred by the Optionee or the Participant in connection with the option
exercise or share purchase.
 

 
II.
EFFECTIVE DATE AND TERM OF PLAN

 
A. The Plan shall become effective when adopted by the Board, but no option
granted under the Plan may be exercised, and no shares shall be issued under the
Plan, until the Plan is approved by the Corporation’s stockholders. If such
stockholder approval is not obtained within twelve (12) months after the date of
the Board’s adoption of the Plan, then all options previously granted under the
Plan shall terminate and cease to be outstanding, and no further options shall
be granted and no shares shall be issued under the Plan. Subject to such
limitation, the Plan Administrator may grant options and issue shares under the
Plan at any time after the effective date of the Plan and before the date fixed
herein for termination of the Plan.
 
B. The Plan shall terminate upon the earliest of (i) the expiration of the ten
(10)-year period measured from the date the Plan is adopted by the Board, (ii)
the date on which all shares available for issuance under the Plan shall have
been issued as vested shares or (iii) the termination of all outstanding options
in connection with a Change in Control. All options and unvested stock issuances
outstanding at the time of a clause (i) termination event shall continue to have
full force and effect in accordance with the provisions of the documents
evidencing those options or issuances.
 
14

--------------------------------------------------------------------------------


 

 
III.
AMENDMENT OF THE PLAN

 
A. The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws and regulations.
 
B. Options may be granted under the Option Grant Program and shares may be
issued under the Stock Issuance Program which are in each instance in excess of
the number of shares of Common Stock then available for issuance under the Plan,
provided any excess shares actually issued under those programs shall be held in
escrow until there is obtained stockholder approval of an amendment sufficiently
increasing the number of shares of Common Stock available for issuance under the
Plan. If such stockholder approval is not obtained within twelve (12) months
after the date the first such excess grants or issuances are made, then (i) any
unexercised options granted on the basis of such excess shares shall terminate
and cease to be outstanding and (ii) the Corporation shall promptly refund to
the Optionees and the Participants the exercise or purchase price paid for any
excess shares issued under the Plan and held in escrow, together with interest
(at the applicable Short Term Federal Rate) for the period the shares were held
in escrow, and such shares shall thereupon be automatically cancelled and cease
to be outstanding.
 

 
IV.
USE OF PROCEEDS

 
Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
 

 
V.
WITHHOLDING

 
The Corporation’s obligation to deliver shares of Common Stock upon the exercise
of any options granted under the Plan or upon the issuance or vesting of any
shares issued under the Plan shall be subject to the satisfaction of all
applicable income and employment tax withholding requirements.
 

 
VI.
REGULATORY APPROVALS

 
The implementation of the Plan, the granting of any options under the Plan and
the issuance of any shares of Common Stock (i) upon the exercise of any option
or (ii) under the Stock Issuance Program shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the options granted under it and the shares
of Common Stock issued pursuant to it.
 
15

--------------------------------------------------------------------------------


 

 
VII.
NO EMPLOYMENT OR SERVICE RIGHTS

 
Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.
 

 
VIII.
FINANCIAL REPORTS

 
If required by applicable law, the Corporation shall deliver a balance sheet and
an income statement at least annually to each individual holding an outstanding
option under the Plan, unless such individual is a key Employee whose duties in
connection with the Corporation (or any Parent or Subsidiary) assure such
individual access to equivalent information.
 

 
IX.
COMPLIANCE WITH SECTION 409A OF THE CODE

 
The Corporation intends that any option granted under the Plan not be considered
to provide for the deferral of compensation under Code Section 409A and that any
other stock issuance that does provide for such deferral of compensation shall
comply with the requirements of Section 409A of the Code and, accordingly, this
Plan shall be so administered and construed. Further, the Corporation may modify
the Plan and any option grant or stock issuance to the extent necessary to
fulfill this intent. Consistent with the intent of this Section IX, in the event
that any provision that is necessary for the Plan to comply with Section 409A is
determined by the Plan Administrator, in its sole discretion, to have been
omitted, such omitted provision shall be deemed included herein and is hereby
incorporated as part of the Plan.
 
16

--------------------------------------------------------------------------------




APPENDIX
 
The following definitions shall be in effect under the Plan:
 
A. Board shall mean the Corporation’s Board of Directors.
 
B. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or
 
(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
 
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.
 
In no event shall any public offering of the Corporation’s securities be deemed
to constitute a Change in Control.
 
C. Code shall mean the Internal Revenue Code of 1986, as amended.
 
D. Committee shall mean a committee of two (2) or more Board members appointed
by the Board to exercise one or more administrative functions under the Plan. To
the extent that the Plan Administrator determines it is necessary to qualify
stock options and/or stock issuances under Section 162(m) of the Code, the Plan
will be administered in accordance with the requirements of Section 162(m) of
the Code, and, to the extent that the Plan Administrator determines it is
desirable to qualify transactions as exempt under Rule 16b-3 of the 1934 Act,
transactions will be structured to satisfy the requirements of Rule 16b-3 under
the 1934 Act.


E. Common Stock shall mean the Corporation’s common stock.
 
17

--------------------------------------------------------------------------------


 
F. Corporation shall mean China Architectural Engineering, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of China Architectural Engineering, Inc. which shall by
appropriate action adopt the Plan.
 
G. Disability shall mean the inability of the Optionee or the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment and shall be determined by the Plan
Administrator on the basis of such medical evidence as the Plan Administrator
deems warranted under the circumstances.
 
H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
I. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.
 
J. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.
 
(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
 
(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.
 
18

--------------------------------------------------------------------------------


 
K. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
 
L. Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:
 
(i) such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or
 
(ii) such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her duties and
responsibilities or the level of management to which he or she reports, (B) a
reduction in his or her level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected without the
individual’s consent.
 
M. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss any Optionee, Participant or other person in the Service
of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan, to constitute grounds for termination for Misconduct.
 
N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
O. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
P. Option Grant Program shall mean the option grant program in effect under the
Plan.
 
Q. Optionee shall mean any person to whom an option is granted under the Plan.
 
R. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
19

--------------------------------------------------------------------------------


 
S. Participant shall mean any person who is issued shares of Common Stock under
the Stock Issuance Program.
 
T. Plan shall mean the Corporation’s 2007 Equity Incentive Plan, as set forth in
this document.
 
U. Plan Administrator shall mean either the Board or the Committee acting in its
capacity as administrator of the Plan.
 
V. Service shall mean the provision of services to the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant.
 
W. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.
 
X. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.
 
Y. Stock Issuance Program shall mean the stock issuance program in effect under
the Plan.
 
Z. Subsidiary shall mean any entity in which, directly or indirectly through one
or more intermediaries, the Corporation has at least a 50% ownership interest
or, where permissible under Code Section 409A, at least a 20% ownership
interest.
 
AA. 10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).
 
20

--------------------------------------------------------------------------------


 